Title: To Thomas Jefferson from Ferdinand Grand, 6 January 1787
From: Grand, Ferdinand
To: Jefferson, Thomas



Monsieur
Paris le 6. Janvier 1787.

J’ai l’honneur de vous informer que Mrs. Hy. Fizeaux & Cie. se sont prévalus sur moi le 1er. de ce mois pour le 11 avril de £5679.1.6. qu’ils m’avisent être pour compte des Etats unis. Veuillez me faire savoir, Monsieur, si je dois acceuillir cette traitte et en débiter les états.
J’ai l’honneur d’etre avec une parfaite considération Monsieur Votre très humble & très obéissant Serviteur,

Grand

